


CITIZENS FINANCIAL GROUP, INC.
PERFORMANCE FORMULA AND INCENTIVE PLAN
The following sets forth the performance formula (the “Performance Formula”),
which is intended to be a valid performance formula under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the applicable rulings and
regulations thereunder (the “Code”) and which shall govern annual incentive
awards for certain executive officers of the Company (as defined in Section 1),
which may be awarded in the form of cash, stock, notes or other property or any
combination of the foregoing under any of the compensation plans of the Company
or its affiliates. The Performance Formula and related provisions (the
“Performance Formula and Incentive Plan”) are set forth below as a stand-alone
document for ease of administration.
1.Definitions.
As used herein, the following capitalized words shall have the meanings set
forth below:
“Award” means an award, including without limitation, an award of restricted
stock, stock units, stock options, or stock appreciation rights or another
equity-based or equity-related award, granted under any Company equity
compensation plan and subject to the terms and provisions of such plan.
“Board” means the Board of Directors of the Company.
“Committee” means the Compensation Committee of the Board, any successor
committee thereto, or any other committee of the Board appointed by the Board to
administer the Performance Formula and Incentive Plan or to have authority with
respect to the Performance Formula and Incentive Plan, or any subcommittee
appointed by such Committee, in each case, consisting solely of at least two
“outside directors” as defined under Section 162(m) of the Code.
“Company” means Citizens Financial Group, Inc., a Delaware corporation, and any
and all successor entities.
“Date of the Award” means the effective date of an Award as specified by the
Committee.
“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee.
“Maximum Annual Incentive Award” has the meaning set forth in Section 2.
“Pre-Tax Operating Income” means, for the applicable fiscal year, the
consolidated pre-tax income of the Company, adjusted to exclude the impact of
any extraordinary items, goodwill impairment, integration and restructuring
costs, discontinued operations, acquisition costs, gains or losses on strategic
disposals, pension curtailments or settlements, cumulative effect of accounting
changes, valuation adjustments related to debt accounted for at fair value, and
other unusual or non-recurring items of loss or expense.  In each case, all of
the preceding terms will have the meanings as defined by generally accepted
accounting principles accepted in the United States of America and identified in
the audited financial statements, notes to the audited financial statements,
management’s discussion and analysis or other Company filings with the
Securities and Exchange Commission.
“Section 162(m) Participant” means, for a given fiscal year of the Company, any
individual designated by the Committee by not later than 90 days following the
start of such year (or such other time as may be required or permitted by
Section 162(m) of the Code) as an individual whose compensation for such fiscal
year may be subject to the limit on deductible compensation imposed by
Section 162(m) of the Code.
“Share” means a share of common stock, par value $0.01 per share, of the
Company.
“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Performance Formula and Incentive Plan.
2.Annual Incentive Award.
Commencing with the fiscal year of the Company beginning January 1, 2014,and for
each fiscal year of the Company thereafter, each Section 162(m) Participant will
be eligible to earn under the Performance Formula and Incentive Plan an annual
incentive award for each fiscal year in a maximum amount equal to the following
percentages of Pre-Tax Operating Income for that fiscal year: 2% for the Chief
Executive Officer and 0.7% for each other Section 162(m) Participant (each, the
“Maximum Annual Incentive Award”). In determining the annual incentive award
amounts payable under the Performance Formula and Incentive Plan, the Committee
may not pay a Section 162(m) Participant more than the Maximum Annual Incentive
Award, but the Committee shall have the right to reduce the incentive award
amount payable to such Section 162(m) Participant to take

1
    

--------------------------------------------------------------------------------



into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the year.
Following the completion of each fiscal year, the Committee shall certify in
writing the Maximum Annual Incentive Awards and the incentive amounts, if any,
payable to Section 162(m) Participants for such fiscal year. The incentive award
amounts payable to a Section 162(m) Participant may be paid annually following
the end of the applicable fiscal year after such certification by the Committee
in the form of (i) cash (including deferred cash), (ii) Awards with a value as
of the Date of the Award, determined in accordance with Section 3 below, (iii)
notes, (iv) other property as the Committee may determine, or (v) any
combination of the foregoing; in each case, subject to compliance with Section
409A of the Code. Any annual incentive awards granted in accordance with the
preceding provisions will be subject to any additional vesting, forfeiture,
clawback or deferral terms as determined reasonable in the discretion of the
Committee.
3.Valuation.
If the Committee determines that all or a portion of an annual incentive award
awarded to a Section 162(m) Participant for a given fiscal year is paid in whole
or in part in the form of Awards, then for purposes of determining the number of
Shares subject to such Awards, the Committee will value Awards in the form of
restricted stock, restricted stock units or other full-value share awards at the
Fair Market Value of the Shares underlying the grant on the Date of the Award
and will value Awards in the form of options and stock appreciation rights at
their fair value on the Date of the Award, as expensed by the Company under
applicable accounting rules for purposes of the Company’s financial statements.
Notwithstanding the foregoing, the Fair Market Value of any Awards plus any cash
paid as an annual incentive award pursuant to the Performance Formula and
Incentive Plan shall not exceed the Maximum Annual Incentive Award.
4.Repeal of Section 162(m) of the Code.
Without further action by the Board, the Performance Formula and Incentive Plan
shall cease to apply on the effective date of the repeal of Section 162(m) of
the Code (and any successor provision thereto).
5.Administration.
The Committee shall administer the Performance Formula and Incentive Plan and
shall have full power and authority to make all determinations under the plan in
its sole discretion, subject to the express provisions hereof, including,
without limitation: (i) to appropriately identify eligible Section 162(m)
Participants; (ii) to make annual incentive awards and to determine the form and
terms of such awards generally, including, without limitation, the number of
Shares subject to each Award or the cash amount payable in connection with an
annual incentive award; (iii) to establish the terms and conditions of each
annual incentive award, including, without limitation, those related to vesting,
cancellation, forfeiture, clawback, payment, and exercisability, and the effect,
if any, of certain events on a Section 162(m) Participant’s annual incentive
awards, including, without limitation, the Section 162(m) Participant’s
termination of employment with the Company or its Subsidiaries; (iv) to specify
and approve the provisions of the annual incentive award documents delivered to
Section 162(m) Participants in connection with their annual incentive awards, if
any; (v) to construe and interpret any annual incentive award document delivered
under the plan; (vi) to prescribe, amend and rescind the Performance Formula and
Incentive Plan, in whole or in part, or any rules, procedures or programs
relating to the plan; and (vii) to formulate such procedures as it considers to
be necessary or advisable for the administration of the Performance Formula and
Incentive Plan.
The Committee shall have full power and authority, subject to the express
provisions hereof, to construe and interpret the Performance Formula and
Incentive Plan. All of the Committee’s determinations in carrying out,
administering, construing and interpreting the Performance Formula and Incentive
Plan shall be made or taken in its sole discretion and shall be final, binding
and conclusive for all purposes and upon all persons. The Committee’s
determinations under the Performance Formula and Incentive Plan need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, annual incentive awards under the plan (whether or not such
persons are similarly situated). The Committee shall not be liable for anything
whatsoever in connection with the administration of the Performance Formula and
Incentive Plan, including, without limitation, any interpretation, determination
or other action taken or not taken in administering the Performance Formula and
Incentive Plan, except the Committee’s own willful misconduct.
6.Tax Withholding.
All annual incentive awards shall be subject to tax withholding to the extent
required by applicable law.
7.Discretionary Awards.
Unless the Company specifically provides otherwise, all grants of Awards and
deliveries of Shares, cash or other property under the Performance Formula and
Incentive Plan shall constitute a special discretionary incentive payment to the
Section 162(m) Participant and shall not be required to be taken into account in
computing the amount of salary, wages or other compensation of the Section
162(m) Participant for the purpose of determining any contributions to or any
benefits under any

2
    

--------------------------------------------------------------------------------



pension, retirement, profit-sharing, bonus, life insurance, severance or other
benefit plan of the Company or other benefits from the Company or under any
agreement with the Section 162(m) Participant.
8.No Right to Continued Employment or Participation.
Neither the Performance Formula and Incentive Plan nor any interpretation,
determination or other action taken or omitted to be taken pursuant to the
Performance Formula and Incentive Plan shall be construed as guaranteeing a
Section 162(m) Participant’s employment with the Company during any period,
right to be reemployed by the Company following a termination of employment, a
discretionary bonus or any particular level of bonus, compensation or benefits,
or be deemed to create or confer on a Section 162(m) Participant any right to
participate in the Performance Formula and Incentive Plan, or in any similar
program that may be established by the Company, in respect of any fiscal year or
other period.
9.Effective Date.
The Performance Formula and Incentive Plan shall be effective with respect to
compensation in respect of the fiscal year beginning January 1, 2014.
10.Termination and Amendment.
The Committee may amend, modify, suspend or terminate the Performance Formula
and Incentive Plan or any portion thereof at any time, provided that such action
complies with the requirements of Section 162(m) of the Code.
11.Governing Law; Arbitration.
The Performance Formula and Incentive Plan and all rights hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to any conflicts or choice of law, rule or principle that might
otherwise refer the interpretation of an annual incentive award to the
substantive law of another jurisdiction. Any dispute, claim or controversy
arising out of or relating to this Performance Formula and Incentive Plan or the
breach, termination, enforcement, interpretation or validity thereof, including
the determination of the scope or applicability of this provision to arbitrate,
shall be determined by arbitration before a single arbitrator in the English
language. The arbitration shall be administered by the American Arbitration
Association under its Commercial Arbitration Rules. Judgment on the Award may be
entered in any court having jurisdiction. Prior to arbitration, all disputes,
controversies or claims maintained by any Section 162(m) Participant must first
be submitted to the Committee in accordance with claim procedures determined by
the Committee in its sole discretion.

3
    